Title: To Alexander Hamilton from Melancton Smith, 23 December 1791
From: Smith, Melancton
To: Hamilton, Alexander



Newyork 23rd Dec. 1791

Sir I am favored with yours of the 18th Instant. In a letter I wrote to Genl. Knox of the 5th instant I mentioned that that I had seen no Advertisement for a contract for West point and wished to know whether that post was to be supplied under his Orders, as the recruits were or whether a new Contract was to be formed if the latter I offered to furnish the Garrison at ten cents pr Ration. As I had not received any answer to this proposal, and there was every reason to expect the River would every day be Obstructed with Ice, I forwarded some provisions to be ready to supply them after my Contract had expired. I hope this has arrived. The lowest I would undertake to supply West Point is nine and an half Cents pr ration.
I am Sir  Your Ob ser

Meln Smith

